Per Cur.
In Bacon’s Abridgment, title “ Limitation of Actions,” 4 Bac. 478, where the exceptions to the statute are mentioned, it is stated that accounts current between merchants are within the exceptions. In Carthew 226; 1 Shower 341; 2 Mod. 312; 4 Mod. 105, the same doctrine is ex*228pressed. What, then, is a current account? Clearly, every one in which there has not been a balance agreed upon and struck between the parties. In the case before the court, no fact appears in the bill of exceptions to prove this a stated account; hence, the statute cannot operate to bar the plaintiff's demand. See Ramchander v. Hammond,, 2 Johns. 200.
Whatever Lord Hard wicke may have meant by the language he is reported to have held in the case of Welford v. Liddel, 2 Vesey 400,pl. 127, that it was not meant to prevent the defendant from pleading the statute, where the account is closed and concluded between the parties, but to prevent the dividing the accounts between merchants, where it was a running ae[197]-count, when perhaps part might have begun long before, and the account never settled, and perhaps there might have been dealings and transactions since the statute, the same doctrines are not corroborated, so far as my knowledge extends, by any other authority. In that case the opinion was not upon the point in controversy, but it is to be regarded in the light of an extra-judicial dictum.
Let the judgment be reversed.